Order entered August 7, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00215-CR

                               JAMIE MANGRAM, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-0713817-Q

                                           ORDER
       The Court REINSTATES the appeal.

       On June 18, 2013, we ordered the trial court to make findings regarding how and when

appellant’s pro se notice of appeal was filed. We ADOPT the trial court’s findings that: (1) the

trial court received an affidavit from Tammy Shelby of the Texas Department of Criminal

Justice; (2) Ms. Shelby’s affidavit stated that appellant delivered his notice of appeal to the

prison authorities for mailing on or before February 4, 2013; (3) the envelope in which the notice

of appeal was mailed was addressed to the “Court of Appeals, Supreme Court Building,

(unreadable number), Capitol Station, Austin, Texas (unreadable zip code)”; and (4) appellant’s

notice of appeal was not properly addressed to the Fifth District Court of Appeals.
       Based on the finding that appellant’s notice of appeal was not properly addressed or sent

to the proper clerk, see TEX. R. APP. P. 9.2(b), 25.2(c)(1); Campbell v. State, 320 S.W.3d 338,

344 (Tex. Crim. App. 2010), we will dispose of the appeal in due course.


                                                   /s/     DAVID EVANS
                                                           JUSTICE